UNITED WHEEL INDUSTRIES, LLC, a Tennessee limited liability Company, UWI RECYCLING, LLC, A Florida Limited Liability Company and BRUCE NICHOLS, individually, Appellants,
v.
U-PULL-IT OF BROWARD, INC., a Florida Corporation, Appellee.
No. 4D09-2452.
District Court of Appeal of Florida, Fourth District.
October 6, 2010.
Arthur J. Morburger and Luis A. Mena, Miami, for appellant, Bruce Nichols.
Michael B. Manes of Michael B. Manes, P.A., Plantation, for appellee.
PER CURIAM.
Affirmed.
MAY, DAMOORGIAN and GERBER, JJ., concur.
Not final until disposition of timely filed motion for rehearing.